Citation Nr: 1502576	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-01 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1970 through October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in Detroit, Michigan.  This rating decision denied service connection for bilateral hearing loss, and granted service connection to post-traumatic stress disorder (PTSD), with an evaluation of 10 percent, effective March 26, 2010.  

A February 2011 rating decision increased the Veteran's initial rating for PTSD to 30 percent, effective March 26, 2010.  However, the Veteran is presumed to be seeking the maximum possible benefit for the rating appealed.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Moreover, in a March 2011 statement, the Veteran asserted that his PTSD symptomatology merits an evaluation of at least 50 percent.  Accordingly, the claim of entitlement to an increased initial rating remains on appeal.

The Veteran submitted a medical opinion from a private psychologist to the Board in August 2014.  In pertinent part, the private psychologist concluded that the Veteran's service-connected PTSD precluded all gainful employment.  In his January 2012 substantive appeal to the Board, and additionally in his July 2014 testimony before the Board, the Veteran asserted that daily anxiety attacks prevent him from completing a full day of work.

The Federal Circuit has held that where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  The Board concludes that all three of the Roberson criteria have been satisfied by the claims and evidence described above.  Moreover, although TDIU was not raised in the Veteran's initial claim, a request for TDIU is not a separate claim for benefits.  Rather, it constitutes an attempt to obtain an appropriate rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  For these reasons, the claim of entitlement to TDIU is also presently before the Board.

The Veteran testified before the undersigned Veterans Law Judge via video-conference in a July 2014 hearing, and a transcript from this hearing has been associated with the claims file. 

In November 2014, the Veteran's representative submitted a waiver of the Veteran's right to have additional evidence initially considered by the RO. Accordingly, the Board may consider new evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to service.

2.  The Veteran's psychiatric symptoms primarily include depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, chronic sleep impairment, impairment of short and long-term memory, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work-like setting), suicidal ideation, and impaired impulse control. Collectively, these symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss is related to service.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for a rating evaluation of 70 percent, but no higher, for PTSD have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159(b).

The Board herein grants service connection for bilateral hearing loss, as discussed below.  Therefore, in light of the favorable disposition, further discussion of VCAA obligations pertaining to the service connection claim for hearing loss is not required at this time.  See 38 U.S.C.A. §§ 5103, 5103A; Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); 38 C.F.R. § 3.159.  However, the Veteran's claim to entitlement to an increased initial rating for PTSD is granted only in part, and so further discussion of VCAA issues pertaining to this claim is necessary.

The Veteran's claim for an increased initial rating for PTSD arises from the Veteran's disagreement with the initial evaluation assigned for PTSD following the RO's grant of service connection.  The Federal Circuit and the U.S. Court of Appeals for Veterans Claims have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the VCAA notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical evidence, and statements from the Veteran, his spouse, his grown children, and his mother-in-law.  

The Veteran underwent a VA PTSD examination in September 2010.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This examination was performed by a medical professional, and based upon a review of the record, clinical interview with the Veteran, and examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining an adequate VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

In March 2011, the Veteran asserted that the VA PTSD examination was too brief to afford an adequate evaluation of his symptomatology, and requested a new examination.  The Veteran's assertion is sufficient to raise the issue of the adequacy of the September 2010 examination.  However, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2009) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).  
The mere allegation of irregularity does not, in itself, constitute clear evidence of irregularity.  Crain v. Principi, 17 Vet. App. 182, 186 (2003).  The VA examiner reported numerous, specific findings and expressed opinions necessarily implying review of the record and examination of the Veteran.  For example, the examination report summarized the findings of a clinical interview, related the Veteran's history of psychiatric treatment through VA, and concluded that the Veteran's PTSD was likelier than not related to military service.  Absent clear evidence showing the contrary, the Board presumes that the VA examiner exercised reasonable medical judgment during the September 2010 PTSD examination.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion").  

The Board is cognizant that an adequate VA examination must be contemporaneous, and an examination too remote for rating purposes cannot be considered "contemporaneous."  See VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  However, the record contains no assertion that the Veteran's PTSD symptoms have increased in severity since September 2010; rather, the Veteran and his representative assert that the PTSD symptoms have been more severe than previously rated throughout the period on appeal.  The passage of time alone, without an allegation of worsening, does not warrant a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Moreover, although the Veteran was last afforded a VA PTSD examination in September 2010, there is more recent medical evidence of record that is adequate for rating purposes.  In particular, the Veteran underwent a thorough private psychiatric evaluation in August 2014. VA treatment records produced through March 2014 are also in the claims file.  The duty to assist does not compel a new medical examination, even if a prior VA examination is not contemporaneous, where other contemporaneous medical evidence is sufficient to adjudicate the claim.  38 C.F.R. § 3.326. 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

II.  Entitlement to service connection for bilateral hearing loss

The Veteran contends that he has bilateral hearing loss as a result of acoustic trauma during service, including exposure to artillery noise, aircraft noise, and noise from small-arms fire.  The Veteran's service record shows that he served with an Army artillery battery in the Republic of Vietnam.

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

The Board finds that the Veteran currently has a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385.  A September 2010 VA examination found pure tone thresholds at 4000 Hertz to be 45 decibels for the right ear, and 40 decibels for the left ear.  The examiner diagnosed sensorineural hearing loss bilaterally, and noted complaints of tinnitus.  Hearing loss was within normal limits (WNL) to moderate in the right ear, and WNL to mild in the left ear.  

Service treatment records fail to reflect complaints, treatment or a diagnosis of hearing loss.  No hearing loss was indicated on a "whisper voice" test when the Veteran left service.  However, the Veteran's lay statements regarding acoustic trauma are competent and credible.  At his July 2014 hearing before the Board, the Veteran testified that he had been exposed to unprotected noise from artillery fire, and that he had repeatedly been exposed to noise from helicopter door guns and small-arms fire during combat.  On at least one occasion, the Veteran fired a howitzer, without hearing protection, very close to the right side of his head.  The Veteran is competent to report in-service events that he actually observed and experienced.  See Layno v. Brown, 6 Vet App. 465 (1994). The Veteran's assertions of exposure to acoustic trauma are consistent with the expected circumstances of his service, and therefore credible.  See Caluza v. Brown, 7. Vet. App. 498 (1995) (noting that "Credible testimony is that which is plausible or capable of being believed.")  

As such, the final element is competent evidence of a nexus linking the neck disorder to the inservice accident.  In this regard, the September 2010 VA examiner concluded that the Veteran's bilateral hearing loss and tinnitus were less likely than not due to military service.  Based upon the Veteran's hearing level on examination and the Veteran's report that symptoms of hearing loss had begun only fifteen years previously, the examiner stated that "acoustic trauma while in the military must be considered as not occurring."

In April 2011, the Veteran's private audiologist, Ms. B., diagnosed moderate, bilateral, high-frequency sensorineural hearing loss, as well as bilateral tinnitus.  Pure tone thresholds at 3000 Hertz were 40 decibels for the right ear and 30 decibels for the left.  Thresholds at 4000 Hertz were 55 decibels for the right ear, and 45 decibels for the left.  Ms. B. also noted a "notch" at 6000 Hertz for the right ear, which was stated to be consistent with noise-induced hearing loss.  The Veteran reported, on examination, that symptoms of hearing loss and tinnitus had begun during military service.  Ms. B. concluded, after reviewing the claims file, that the Veteran's bilateral hearing loss and tinnitus had the same etiology, and were at least as likely as not caused by or the result of noise exposure incurred during active duty.  A complete rationale was not provided.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to obtain a more definitive opinion with a full rationale to reconcile the conflicting medical evidence.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).

In reviewing the conflicting opinions of the VA and private audiologists, the Board notes that these experts reported receiving different accounts of the Veteran's history of symptoms.  The VA examiner reported that the Veteran had begun experiencing hearing loss fifteen years before the examination, while Ms. B. stated the Veteran had reported in-service symptoms.  The Veteran's service treatment record includes no complaints of hearing loss, and no hearing loss was indicated on a "whisper voice" test when the Veteran left service.  However, the Veteran was not given an audiometric examination on leaving military service, and the Veteran is competent to report the onset of hearing loss symptoms during his military service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Further, at the July 2014 hearing, the Veteran's spouse testified that she had observed the Veteran's symptoms of hearing loss since the beginning of their marriage, or for 37 years.  

Affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's symptoms of hearing loss began during or shortly after military service. 

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Moreover, in assessing the weight to be placed upon medical opinions, the Board may evaluate the accuracy of the factual background the opinions are predicated upon.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

As the VA examiner's opinion was not based upon the full history of the Veteran's symptomatology, it is afforded less probative weight.  In light of the competent and credible evidence of decreased hearing beginning in service and the private opinion linking the current hearing loss to acoustic trauma and resolving all doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the current hearing loss had its onset in service.  Service connection, therefore, is warranted. 




III.  Entitlement to an initial evaluation for PTSD in excess of 30 percent

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014). 

The Veteran's service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The criteria for a 50 percent rating are: 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 
 
The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117 . 

Additionally, within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 reflects generally mild symptoms.  DSM-IV at 46-47.

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual social symptoms and occupational impairment caused by a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim to an increased initial rating for PTSD.

At the outset, the Board notes that, in addition to his PTSD, VA treatment records show the Veteran carries diagnoses of major depressive disorder and generalized anxiety disorder.  (A VA psychiatric evaluation of December 2012 found PTSD and generalized anxiety disorder; treatment notes of January 2013 included major depressive disorder as well).  Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication here that it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his service-connected PTSD. 

The evidence for consideration in this case includes VA outpatient treatment records, VA examination reports, private medical records and lay testimony and statements.  This appeal stems from the initial grant of service connection. The Veteran has not challenged the March 26, 2010, effective date of service connection, and therefore the relevant question in this matter is the state of his disability for the period beginning on March 26, 2010. 38 C.F.R. § 3.400.

In January 2010, the Veteran complained of PTSD symptoms to a VA treating nurse-practitioner during a physical examination.  The Veteran stated that he had thoughts of suicide, but had no plan.  The Veteran began counseling with a VA psychologist in February 2010, and reported that he had experienced a two-week period of suicidal ideation two years previously.  PTSD was identified as a working diagnosis in a February 18, 2010 treatment note - the Veteran's second session with his VA treating psychologist.  The Veteran was noted to "benefit greatly" from a PTSD Orientation Group meeting in March 2010.

In April 2010, a VA treatment plan drafted by the Veteran's treating psychologist noted that the Veteran posed no risk to himself or others.  The Veteran was insightful, lucid, and motivated to pursue treatment.  GAF was assessed at 59.  By June 2010, the Veteran reported feeling less agitated, and the treating psychologist indicated that the Veteran had noticeably improved.  

In July 2010, the Veteran reported worsening PTSD symptoms.  The treating VA psychologist stated that "This is expected because vet is actively engaged in trauma work."  The subsequent treatment session note observed that the Veteran "finds the trauma reprocessing to be discombobulating."

The Veteran attained a score of 59 on a September 2010 PTSD checklist, which was noted to suggest a diagnosis of PTSD.  The Veteran reported experiencing most listed PTSD symptoms "quite a bit", including irritability, feeling "superalert", and feeling as if he were reliving military experiences.  

The Veteran was afforded a VA psychiatric examination in September 2010.  On examination, the Veteran was casually dressed, with good eye contact.  His speech was spontaneous, and the Veteran was well-oriented to time, place and person.  Thought content was logical, relevant, and goal-oriented, with no memory impairment noted.  The examiner diagnosed the Veteran with PTSD, and opined that the Veteran's PTSD was at least as likely as not related to his service in Vietnam, but that symptoms were mild.  The Veteran denied that PTSD symptoms affected his work as a self-employed window cleaner.  The examiner found a GAF of 70. 

The Veteran's score on a VA PTSD checklist declined slightly in October 2010, with a total score of 56.  Records of VA prolonged exposure therapy sessions reported ongoing progress in treatment beginning in October 2010, with "marked improvement in several spheres" and "marked positive change in behavior, affect, cognitions, and family relationships" noted in December 2010.  No follow-up treatment was scheduled. 

The Veteran underwent a routine physical examination in March 2011, and reported that he was "doing well" following therapy for PTSD.

However, in February 2012, the Veteran presented to a VA treating social worker with complaints of renewed PTSD symptoms, characterized by avoidance, dysthymic mood, and trust issue.  The treating social worker reported a GAF of 48.

In May 2012, the Veteran's treating social worker noted that the Veteran reported doing "pretty well" in interaction with his (grown) children, and identified an aversion to staying in one place as a combat-related behavior that he retained. 

A September 2012 VA depression inventory found a score of 32, which was noted to correspond with severe depression; an October 2012 therapy session was recorded as "Good. Tearful at times."

The Veteran underwent a VA psychiatric evaluation for treatment purposes in December 2012.  The Veteran reported difficulty sleeping, with nightmares three times per week, as well as frequent awakenings with difficulty returning to sleep.  The Veteran further reported an increase in passive suicidal ideation, as well as increased and continued anxiety.  The Veteran experienced hyper-vigilance, worry, restlessness, irritability, and poor concentration.  On examination, the Veteran was sad and tearful, thoughts were well-organized, and speech was normal.  Hallucinations, delusions, and paranoia were denied, and memory was intact.  GAF was 55.  The Veteran complained of flashbacks in a January 2013 treatment session.

In July 2013, the Veteran started treatment with buproprion.  He reported a mild improvement in mood, energy, but continued to experience periods of sadness and low motivation.

A mental status examination of August 2013 noted that the Veteran's hygiene was good, posture was normal, thought process was logical and coherent, and speech was normal.

In February 2014, the Veteran reported that his anxiety was continuing, but that depression had improved to the point that he could spent time with his family.  The VA treating psychiatrist observed that the Veteran was "less tearful and sad."  In March 2014, the Veteran reported that his sleep had improved, and he had not experienced nightmares in months; he asked to cease psychoactive medication.

In August 2014, the Veteran underwent a psychosocial evaluation with a private psychologist, Dr. T.  This evaluation entailed a clinical interview, PTSD self-assessment, Traumatic Stress Inventory, Mississippi Combat Scale, and PTSD Stressor Statement.  Dr. T. also indicated that she had reviewed VA treatment records dated June 22, 2012, December 11, 2012, and July 19, 2013 through July 17, 2014.  Additionally, Dr. T. reviewed written statements by the Veteran and his family, and photographs of the Veteran's office.  The narrative portion of Dr. T's evaluation indicated that the Veteran experienced severe social, personal, and occupational impairment due to difficulty concentrating, generalized anxiety, short and long-term memory loss, flashbacks/intrusive thoughts, sleep disturbance, overwhelming feelings of sorrow with crying spells, withdrawn and isolative behavior, and bouts of moderately severe depression.  The Veteran also reported frequent irritability, and exhibited an exaggerated startle response on examination.  
Dr. T. diagnosed the Veteran with chronic, delayed, severe PTSD, and found a GAF of 46.  Dr. T. noted that the Veteran was continuing to work on a part-time basis as a window cleaner, but stated that this work was not substantial, and that the Veteran's PTSD symptoms would preclude gainful employment in the competitive job market.

In addition to a narrative evaluation report, Dr. T's assessment included a VA PTSD Disability Benefits Questionnaire.  In this document, Dr. T. indicated that the Veteran experiences occupational and social impairment with deficiencies in most areas.  The questionnaire reported that the Veteran's symptoms primarily include depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, chronic sleep impairment, impairment of short and long-term memory, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work-like setting), suicidal ideation, and impaired impulse control.  The Veteran was not noted to have loss of spatial orientation, persistent delusions or hallucinations, persistent danger of hurting himself or others, neglect of appearance or hygiene, distortions in speech, gross impairment in thought processes, intermittent ability to perform activities of daily living, or disorientation to time or place. 

The Veteran's medical record does not reflect a constant or unchanging report of PTSD symptomatology.  As discussed above, the Veteran has sometimes reported progress in treatment, with especially pronounced positive results in 2010.  As recently as March 2014, the Veteran reported that his symptoms of anxiety, irritability, and depression had been reduced, and he denied recent nightmares.  This report, of course, pre-dated Dr. T's evaluation by only five months.

However, the July 2014 Board hearing, the Veteran's representative asserted that the Veteran "refuses to tell the psychologist and psychiatrist at VA what's really going on," or that he under-reports his symptomatology.  The Board notes that some evidence of under-reporting may appear in the September 2010 VA examination; the Veteran "strongly denied" experiencing suicidal ideation, but had reported a history of suicidal ideation on examination in January 2010.  

Further, lay testimony and statements of record suggest the Veteran has tended to under-report his symptoms.  The Veteran testified that VA therapy for PTSD had aggravated his symptoms, and his spouse testified that the Veteran had begun reporting improvement in order to avoid further therapy.  Written statements from the Veteran's spouse, mother-in-law, and grown children indicate that the Veteran has exhibited highly exaggerated startle responses, irritability, and hyper-vigilance for as long as they have known him.  The Veteran's spouse has also stated that the Veteran has been unwilling to socialize for as long as she has known him, and that the Veteran attributed this to his experience in Vietnam.  Although no evidence of record indicates that the Veteran's capacity for personal hygiene or self-care is limited by PTSD symptoms, the Veteran's spouse testified that he is unable to maintain his office/study in an organized or useable state.  (Photographs of the Veteran's study were reviewed by Dr. T in preparing the Veteran's psychiatric evaluation.)

Further, the Veteran testified that his PTSD symptoms limit his capacity to work as a self-employed window cleaner, insofar as his symptoms often compel him to go home by 1 or 2 in the afternoon.  In his substantive appeal to the Board, the Veteran stated that daily anxiety attacks limit his capacity to work.  The issue of entitlement to TDIU is discussed in the remand portion of this order, and the Board makes no findings on entitlement to TDIU herein; however, the Board observes that the Veteran's Social Security Earnings records indicate a steady decline in annual income, from $26,786 in 2005 to $7,776 in 2013.  The Veteran testifies that he has been a self-employed window cleaner since 1980.  Although a finding that the Veteran's PTSD has rendered him unable to work at a substantially gainful level is beyond the scope of this decision, his substantial reduction in income does support the Veteran's assertion that his PTSD symptoms impose more than occasional decreases in occupational efficiency.

The record does not indicate that the Veteran experiences all of the symptoms contemplated in the criteria for an evaluation of 70 percent.  For example, no medical evidence or lay testimony indicates that the Veteran experiences spatial disorientation, neglect of personal hygiene, or illogical, irrelevant, or obscure speech.  However, the record as a whole, including lay statements and testimony, establishes that the Veteran experiences occupational and social impairment, with deficiencies in "most areas, such as work, school, family relations, judgment , thinking, or mood".  See Diagnostic Code 9411.  The findings of Dr. T most nearly approximate the criteria for a 70 percent rating, especially insofar as she found occupational and social deficiencies in most areas, and indicated these deficiencies would preclude employment.  Further, Dr. T's findings are largely consistent with the December 2012 VA psychiatric evaluation.  Although the December 2012 evaluation did not reflect memory impairment, both evaluations found hyper-vigilance, worry, restlessness, irritability, poor concentration, and suicidal ideation.  The Board places reduced weight upon the September 2010 VA examiner's findings of only mild PTSD symptomatology, as the record overall reflects a higher level of impairment. 

The Board also finds that the Veteran's PTSD has not been characterized by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under Diagnostic Code 9411.  

The lay and medical evidence does not reveal gross impairment in thought processes or communication for this period.  While the Veteran has admitted to suicidal thoughts, the evidence does not show that he presents a persistent danger of hurting himself or others, as contemplated by the 100 percent disability rating.  The evidence does not show that the Veteran has attempted suicide, nor that any treating or examining source has indicated his risk of suicide of suicide is such as to require inpatient treatment.  Although the Veteran's spouse and grown children have reported some angry outbursts, the evidence does not show that he has ever been a danger to others, or engaged in violence towards his spouse or children.

No delusions or hallucinations have been reported at any time during the period on appeal.  Additionally, the Veteran was oriented generally to person, place and time on examination.  Finally, while the Veteran has reported memory loss at times, he has not evidenced memory loss for names of close relatives, his own occupation, or own name.  

Moreover, the Veteran's symptoms, including suicidal ideation, sleep difficulty, nightmares, anxiety, depression, irritability, and flashbacks, have not been so frequent and disabling as to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  Rather, as described above, the Veteran still retains some occupational and social functioning.  The record reflects that he retains a relationship with his spouse and grown children, and no medical source has indicated that the Veteran is totally socially and occupationally impaired.  

Finally, the Veteran's GAF scores do not reflect total occupational and social impairment.  Rather, the lowest GAF score noted during the entire appeal period was a 46, found by Dr. T., which is indicative of serious symptoms.  The record does not contain scores in the 30s, which would be indicative of behavior considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or an inability to function in almost all areas.  As such, the record does not more nearly approximate a 100 percent evaluation.

After consideration of the foregoing, the Board finds that the level of occupational and social impairment due to PTSD symptoms does not more nearly approximate the next higher 100 percent rating criteria under Diagnostic Code 9411.  To the extent any higher level of compensation than 70 percent is sought for PTSD, the preponderance of the evidence is against this appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has also evaluated the possibility of remand for an extraschedular rating.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

The Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria.  Considering the lay and medical evidence, the Veteran's PTSD has manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for remand for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  An evaluation of 70 percent for PTSD, but no higher, is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

A rating evaluation of 70 percent, but not higher, for PTSD is granted.


REMAND

Additional employment information must be obtained before the Veteran's claim to entitlement to TDIU can be adjudicated.  Although the Veteran has submitted a Social Security Earnings record for the years 1968 through 2013, the Veteran has not provided a date that his service-connected disabilities first precluded all work, the date he last worked full-time, or the additional detailed employment information ordinarily collected through an application for increased compensation based on unemployability (VA Form 21-8940).  The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, nor a VA Form 21-8940.  Upon remand, the Veteran should be provided such notice, as well as an opportunity to complete a VA Form 21-8940.

While on remand, the RO should schedule the Veteran for an examination so that a medical opinion may be obtained regarding the impact of his service-connected disabilities upon his ability to secure or follow a substantially gainful occupation.

Additionally, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical report must consider the Veteran's pertinent medical history).

The most recent VA treatment notes of record were produced in March 2014.  On remand, up-to-date VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) regarding his claim for TDIU. In addition, provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  The Veteran should be provided an appropriate amount of time to respond to the VCAA notice and complete the VA Form 21-8940. 

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his service-connected disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Up-to-date VA records should be associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

3.  After any records requested above have been received, afford the Veteran a VA examination to obtain an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly, or the medications taken for such, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. The claims file should be made available to and reviewed by the examiner.
   
In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings, as well as the Veteran's education, experience and work history.  All opinions expressed should be accompanied by a supporting rationale.

4.  After reviewing the examination report for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 
		

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


